DETAILED ACTION
This action is responsive to the application filed on July 06, 2021 and claims Priority from Provisional Application 63/048,598 filed on July 06,2020.
Claims 1-24 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated February 18, 2022, March 08, 2022 and August 11, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on July 06, 2021 are acceptable for examination purposes.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
  	The abstract of the disclosure is objected to because includes in the first line the sentence “ERR (Ephemeral Random Retry:”.  Please remove it from the abstract. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2, 10 and 18 are objected to because of the following informalities:    	The language of claim 2 recites “the computer-implemented method of claim 1 wherein the description model includes a data description model.” Please include a period “.” sign at the end of the claim language.  Appropriate correction is required.
  	The language of claim 10 recites “the computer program product of claim 9 wherein the description model includes a data description model.” Please include a period “.” sign at the end of the claim language.  Appropriate correction is required. 	The language of claim 18 recites “the computer system of claim 17 wherein the description model includes a data description model.” Please include a period “.” sign at the end of the claim language.  Appropriate correction is required.
Claims 2-8, 10-16 and 18-24 are objected to because of the following informalities: 	These dependent claims must include a comma “,” after the following sentence “The computer-implemented method of claim 1,” (and similar for the computer program and computing system claim sets).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.
 	Referring to claim 9, the broadest reasonable interpretation of a claim drawn to a computer program product residing on a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. The instant application in paragraph [0192] recites “Any suitable computer usable or computer readable medium may be utilized. The computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium. More specific examples (a non- exhaustive list) of the computer-readable medium may include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a transmission media such as those supporting the Internet or an intranet, or a magnetic storage device. The computer-usable or computer-readable medium may also be paper or another suitable medium upon which the program is printed, as the program can be electronically captured, via, for instance, optical scanning of the paper or other medium, then compiled, interpreted, or otherwise processed in a suitable manner, if necessary, and then stored in a computer memory. In the context of this document, a computer-usable or computer-readable medium may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. The computer-usable medium may include a propagated data signal with the computer-usable program code embodied therewith, either in baseband or as part of a carrier wave. The computer usable program code may be transmitted using any appropriate medium, including but not limited to the Internet, wireline, optical fiber cable, RF, etc.”. See MPEP. 2111.01. When the broadest reasonable interpretation covers a signal per se the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, See In Re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2           Examiner suggests that the Applicant might, for example amend the claims to limit to a known statutory medium, such as a “A computer program product residing on a non-transitory computer readable medium…” which the examiner could interpret as including physical storage embodiments such as memory or a hard disk and excluding non-statutory signals. Examiner notes that care should be taken when using a term in the claims, as terms should have supporting basis in the description. See MPEP 608.01(o). 
  	With respect to claims 10-16, as being dependent on claim 9 fail to provide remedy for the deficiency suffered by claim 9, thus also reject under 35 U.S.C. 101 subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halfond et al. (US Pub. No. 2020/0019583 – hereinafter Halfond).
  	With respect to claim 1, Halfond teaches a computer-implemented method, executed on a computing device, comprising:  	executing a description model when utilizing a website (see abstract, figure 3 (and related text), baseline 302 and paragraphs [0009]-[0010], [0056], the process 300 may be performed by the processor 102 of FIG. 1. The inputs to the approach are a version of the web page (labeled “baseline”) 302 that shows its correct layout, a translated version (labeled “PUT” or “Page Under Test”) 304 that exhibits IPFs, and a list 306 of HTML elements of the PUT that are likely to be faulty. The list 306 can be provided either by a detection technique 308 or manually by developers. Developers could simply provide a conservative list of possibly faulty HTML elements, but the use of an automated detection technique allows the entire process to be fully automated. See paragraph [0092], IPFs are caused by changes in the size of translated text. Therefore, automated faulty element detector defines and builds a model, called the Layout Graph (LG), that captures the visual relationships and relative positioning of HTML tags and text elements in a web page. Two web pages are provided as input: the first is the Page Under Test (PUT) and the second is a baseline version of the page that shows the correct layout. Typically, the baseline would be the original version of the page, which is already known to be correct and will be translated to another language, as represented in the PUT. The automated faulty element detector first builds a LG for each of these pages. The automated faulty element detector then compares these two LGs and identifies differences between them that represent potentially faulty elements. Finally, the automated faulty element detector analyzes and filters these elements to produce a ranked list of elements for the developer. See paragraph [0093], the LG is a model of the visual relationships of the elements of a web page. As compared to models used in related work, such as the alignment graph and R-tree, the LG focuses on capturing the relationships of not only the HTML tags, but also the text contained within the tags. This is because the primary change to a web page after internationalization is that the text contained within the HTML tags has been translated to another language. The translated text may expand or shrink, which can cause an IPF. Therefore, the LG includes the text elements so that these changes can be more accurately modeled and compared. See paragraphs [0095]-[0096], the automated faulty element detector analyzes the PUT and baseline page to build an LG of each. The automated faulty element detector first analyzes the Document Object Model (DOM) of each page to define the LG's nodes (i.e., V) and then identifies the visual relationship between the nodes (i.e., F). See paragraphs [0145]-[0146], modern web applications typically follow the “Model-View-Controller (MVC)” design pattern in which the application code (the “Model” and “Controller”) runs on a server accessible via the Internet and delivers HTML and CSS-based web pages (the “View”) to a client running a web browser. The layout engine in a web browser is responsible for rendering and displaying the web pages. When a web browser receives a web page, the layout engine parses its HTML into a data structure called a Document Object Model (DOM) tree. Each HTML element may be referenced in the DOM tree using a unique expression, called an “XPath”. See paragraph [0241], to identify the segments in a page, the Document Object Model (DOM) tree of the PUT is analyzed. Any method of traversing elements of a tree may be used to identify segments. An example automated clustering-based partitioning algorithm starts by assigning each leaf element of the DOM tree to its own segment. Then, to cluster the elements, the example algorithm iterates over the segments and uses a cost function to determine when it can merge adjacent segments. The cost function is based on the number of hops in the DOM tree between the lowest common ancestors of the two segments under consideration. If the number of hops is below a threshold based on the average depth of leaves in the DOM tree, then the example algorithm will cluster the adjacent segments. See paragraph [0257], it is possible to establish an ordering of solutions and use that ordering to identify a best solution among a group of solutions. The second objective can also be quantified as a function (L) 1614, that compares the amount of change between the layout of a page containing a candidate patch versus the layout of the original page. The amount of change in a layout can be determined by building models that express the relative visual positioning among and within the segments of a page. These models are referred to as the Segment Model (SM) and Intra-Segment Model (ISM), respectively. Given these two models, the approach uses graph comparison techniques to quantify the difference between the models for the original page and a page with an applied candidate solution. Examiner notes: description model is known to be representation of content type/structure for a website. The prior art uses a baseline 302 and PUT 304 that interact with multiple representations/data (e.g. CSS/DOM/HTML) that addresses functionality, values, parameters in a webpage/website).  	detecting a failure associated with the execution of the description model (see paragraphs [0009]-[0010], [0037], a method for repairing an internationalization presentation failure in a webpage when translating the webpage from a first language to a second language. See paragraph [0056], the list 306 can be provided either by a detection technique 308 or manually by developers. Developers could simply provide a conservative list of possibly faulty HTML elements, but the use of an automated detection technique allows the entire process to be fully automated. See paragraphs [0095], [0101], [0106], the automated faulty element detector analyzes the PUT and baseline page to build an LG of each. The automated faulty element detector first analyzes the Document Object Model (DOM) of each page to define the LG's nodes (i.e., V) and then identifies the visual relationship between the nodes (i.e., F)).   	re-executing the description model one or more times in an attempt to utilize the website (see paragraphs [0009]-[0010] and figures 3, 11, 16 (and related text), the method also includes automatically applying the optimized combination of candidate fixes to the website to automatically generate a repaired version of the website. See paragraph [0048]-[0050], the complete process of debugging an IPF conventionally requires developers to (1) detect when an IPF occurs in a page, (2) localize the faulty HTML elements that are causing the IPF to appear, and (3) repair the web page by modifying CSS properties of the faulty elements to ensure that the failure no longer occurs) and   	if a failure is detected one or more times, reporting the failure to a user (see paragraph [0110], the automated faulty element detector generates a ranked list of the likely faulty nodes. To do this, the automated faulty element detector first creates a new set I′ that contains tuples of the form custom-charactern, scustom-character, where n is any node present in an edge in I or identified by the third heuristic and s is a suspiciousness score, initialized to 0 for all nodes. For any XPath selector that was added as a result of the third heuristic, its suspiciousness score is incremented by the number of times it is added to the list. Once the suspiciousness scores have been assigned, the approach sorts I′ in order from highest score to lowest score and reports this list to the developer). 
  	With respect to claim 2, Halfond teaches wherein the description model includes a data description model (see paragraphs [0055], [0057] and figures 5, 10C (and related text), the systems and methods described herein also quantify the amount of distortion introduced into a page by IPFs and use this value as a fitness function to guide a search for a set of new CSS values. The fitness function is based on detectors for IPFs and other metrics for measuring the amount of difference between two UI layouts. Therefore, the goal of the search-based approach described herein is to find a solution (i.e., new CSS values) that minimizes this fitness function. See paragraphs [0062], [0066]-[0067], [0077], [0191], the distance function may use several metrics to compute the similarity between pairs of elements in a page. These metrics may be divided into two types of similarity: (1) similarity in the visual appearance of the elements, including width, height, alignment, and CSS property values and (2) similarity in the DOM information, including XPath, HTML class attribute, and HTML tag name. DOM-related metrics are included in the distance function because only using visual similarity metrics may produce inaccurate clusters in cases where the elements belonging to a cluster are intentionally made to appear different. For example, a particular link from a list of navigational menu links may be intentionally made to look different to highlight the particular link. Since the different metrics have vastly different value ranges, the approach normalizes the value of each metric to a range [0,1], with zero representing a match for the metric and 1 being the maximum difference. The overall distance computed by the function is the weighted sum of each of the normalized metric values. In some embodiments, the metrics' weights are determined based on experimentation on a set of web pages and are the same for all subjects. See paragraph [0096], The first step of building the layout graph is to analyze the baseline page and PUT and compute the nodes in the LG. For each of these pages, this process proceeds as follows. The page is rendered in a browser, whose viewport size has been set to a predefined value. This chosen viewport size has to be the same for both pages. Then the approach uses the browser's API to traverse the page's DOM. For each HTML tag h in the DOM, the approach collects h's XPath ID (i.e., x), finds h's MBR based on the browser's rendering of h (i.e., c.sub.1 and c.sub.2), and assigns the type “Element” to the tag. If the node contains text (e.g., text between <p> tags or as the default value of an <input> textbox) then the approach also creates a node for the text itself. For this type of node, the XPath is the XPath of the containing node plus the suffix “/text( )”, the MBR is based on the size and shape of the text within the enclosing element, and the type is denoted as “Text.” This process is repeated for all HTML tags found in the page's DOM with three exceptions). Examiner notes: description model is known to be representation of content type/structure for a website. The prior art uses a baseline 302 and PUT 304 that interact with multiple representations/data (e.g. CSS/DOM/HTML) that addresses functionality, values, parameters in a webpage/website).  	With respect to claim 3, Halfond teaches wherein the description model is associated with an ontology that defines acceptable values for the data description model (see paragraphs [0009]-[0010], figure 3, fine tuning 316, fitness function 322 and mutation 318 and figure 5, candidate solution 514, the method also includes determining candidate solutions comprising adjustments to a plurality of cascading style sheet (CSS) properties of the one or more faulty sets. The method also includes determining an optimized candidate solution from the candidate solutions. The method also includes automatically applying the optimized candidate solution to the website to automatically generate a repaired version of the website translated into the second language. See paragraphs [0072]-[0073], [0076], [0080]-[0081], [0085]-[0089], [0181]-[0192), candidate procedure (i.e. acceptable values). Furthermore, see paragraphs [0092], [0096], [0100]-[0101], [0105], [0224], [0257], IPFs are caused by changes in the size of translated text. Therefore, automated faulty element detector defines and builds a model, called the Layout Graph (LG), that captures the visual relationships and relative positioning of HTML tags and text elements in a web page. Two web pages are provided as input: the first is the Page Under Test (PUT) and the second is a baseline version of the page that shows the correct layout. Typically, the baseline would be the original version of the page, which is already known to be correct and will be translated to another language, as represented in the PUT. The automated faulty element detector first builds a LG for each of these pages. The automated faulty element detector then compares these two LGs and identifies differences between them that represent potentially faulty elements. Examiner notes: description model is known to be representation of content type/structure for a website. The prior art uses a baseline 302 and PUT 304 that interact with multiple representations/data (e.g. CSS/DOM/HTML) that addresses functionality, values, parameters in a webpage/website).  	With respect to claim 4, Halfond teaches wherein the description model includes a function description model (see paragraphs [0061]-[0062], a density-based clustering technique may be used to identify stylistically similar elements in the page. A density-based clustering technique finds sets of elements that are close to each other, according to a predefined distance function, and groups them into clusters. Density-based clustering is well suited for the approach for several reasons. First, the distance function can be customized for the problem domain, which allows the approach to use style metrics instead of location. Second, this type of clustering does not require prior knowledge of the number of clusters, which is ideal for the approach since each stylistically similar group may have a different number of elements, making the total number of clusters unknown beforehand. Third, the clustering technique puts each element into only one cluster (i.e., hard clustering). This is important because if an element is placed into multiple SimSets, the search could define multiple change values for it, which may prevent the search from converging if the changes are conflicting. The distance function may use several metrics to compute the similarity between pairs of elements in a page. These metrics may be divided into two types of similarity: (1) similarity in the visual appearance of the elements, including width, height, alignment, and CSS property values and (2) similarity in the DOM information, including XPath, HTML class attribute, and HTML tag name. DOM-related metrics are included in the distance function because only using visual similarity metrics may produce inaccurate clusters in cases where the elements belonging to a cluster are intentionally made to appear different. For example, a particular link from a list of navigational menu links may be intentionally made to look different to highlight the particular link. Since the different metrics have vastly different value ranges, the approach normalizes the value of each metric to a range [0,1], with zero representing a match for the metric and 1 being the maximum difference. The overall distance computed by the function is the weighted sum of each of the normalized metric values. In some embodiments, the metrics' weights are determined based on experimentation on a set of web pages and are the same for all subjects. See paragraph [0076], to address this goal, the approach's fitness function involves two components. The first is the “Amount of Layout Inconsistency” component, which measures the impact of IPFs by quantifying the dissimilarity between the PUT′ layout and the baseline layout. The second part of the fitness function is the “Amount of Change” component, which quantifies the amount of change the candidate solution applies to the page in order to repair it. To combine the two components of the fitness function, the approach uses a prioritized fitness function model in which minimizing the amount of layout inconsistency has a higher priority than minimizing the amount of change. Furthermore, see paragraphs [0094]-[0098], [0158], [0171]. Examiner notes: description model is known to be representation of content type/structure for a website. The prior art uses a baseline 302 and PUT 304 that interact with multiple representations/data (e.g. CSS/DOM/HTML) that addresses functionality, values, parameters in a webpage/website).  	With respect to claim 5, Halfond teaches wherein the function description model includes an ontology that defines acceptable values for the function description model (see paragraphs [0009]-[0010], figure 3, fine tuning 316, fitness function 322 and mutation 318 and figure 5, candidate solution 514, the method also includes determining candidate solutions comprising adjustments to a plurality of cascading style sheet (CSS) properties of the one or more faulty sets. The method also includes determining an optimized candidate solution from the candidate solutions. The method also includes automatically applying the optimized candidate solution to the website to automatically generate a repaired version of the website translated into the second language. See paragraphs [0072]-[0073], [0076], [0080]-[0081], [0085]-[0089], [0181]-[0192), candidate procedure (i.e. acceptable values). Furthermore, see paragraphs [0092], [0096], [0100]-[0101], [0105], [0224], [0257], IPFs are caused by changes in the size of translated text. Therefore, automated faulty element detector defines and builds a model, called the Layout Graph (LG), that captures the visual relationships and relative positioning of HTML tags and text elements in a web page. Two web pages are provided as input: the first is the Page Under Test (PUT) and the second is a baseline version of the page that shows the correct layout. Typically, the baseline would be the original version of the page, which is already known to be correct and will be translated to another language, as represented in the PUT. The automated faulty element detector first builds a LG for each of these pages. The automated faulty element detector then compares these two LGs and identifies differences between them that represent potentially faulty elements. Examiner notes: description model is known to be representation of content type/structure for a website. The prior art uses a baseline 302 and PUT 304 that interact with multiple representations/data (e.g. CSS/DOM/HTML) that addresses functionality, values, parameters in a webpage/website).   	With respect to claim 6, Halfond teaches wherein detecting a failure associated with the execution of the description model includes:  	detecting a failure of the description model  (see paragraph [0009] and figure 3 (and related text), the method also includes determining one or more potentially faulty elements in the webpage translated to the second language which are potential causes of the internationalization presentation failure. The method also includes determining one or more potentially faulty sets from the sets of stylistically similar elements, the one or more potentially faulty sets containing the one or more potentially faulty elements in the webpage. The method also includes determining candidate solutions comprising adjustments to a plurality of cascading style sheet (CSS) properties of the one or more faulty sets. Examiner notes: identification of faults in a website by also adjusting a CSS/DOM/HTML model representation with faulty elements). 	With respect to claim 7, Halfond teaches wherein detecting a failure associated with the execution of the description model includes:  	detecting a failure of the website (see paragraph [0009] and figure 3 (and related text), the method also includes determining one or more potentially faulty elements in the webpage translated to the second language which are potential causes of the internationalization presentation failure. The method also includes determining one or more potentially faulty sets from the sets of stylistically similar elements, the one or more potentially faulty sets containing the one or more potentially faulty elements in the webpage. The method also includes determining candidate solutions comprising adjustments to a plurality of cascading style sheet (CSS) properties of the one or more faulty sets. Examiner notes: identification of faults in a website by also adjusting a CSS/DOM/HTML model representation with faulty elements).  	With respect to claim 8, Halfond teaches wherein detecting a failure associated with the execution of the description model includes one or more of:   	detecting the unavailability of the website; detecting data incongruities with respect to the website; detecting missing data with respect to the website; and detecting unacceptable data with respect to the website (see paragraphs [0010]-[0011], a method for repairing cross browser issues of a website resulting from a one or more layout differences between an intended layout rendered on a first web browser and a faulty layout rendered on a second web browser. The method includes detecting the one or more layout differences between the intended layout and the faulty layout of the website. The method also includes identifying, for each of the one or more layout differences, a plurality of root causes of the layout difference. The method also includes determining, for each of the identified root causes, a candidate fix that reduces the layout difference, such that a plurality of candidate fixes for addressing the one or more layout differences is determined. The method also includes determining an optimized combination of candidate fixes from the plurality of candidate fixes that most reduces the one or more layout differences. The method also includes automatically applying the optimized combination of candidate fixes to the website to automatically generate a repaired version of the website).  	With respect to claims 9-16, the claims are directed to a computer program product that corresponds to the method recited in claims 1-8, respectively (see the rejection of claims 1-8 above; wherein Halfond also teaches such a computer program product in figure 1 and paragraph [0041]).   	With respect to claims 17-24, the claims are directed to a computer system that corresponds to the method recited in claims 1-8, respectively (see the rejection of claims 1-8 above; wherein Halfond also teaches such a computer system in figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Krishnaswamy et al. (US Pub. No. 2020/0379837) set forth a method for determining whether a particular failure of a web page feature is related to a recently implemented modification, and, when applicable, automatically taking one or more actions to return the web page to a functioning state (revert the modification) (see abstract). 	Deng et al. (US Pub. No. 2014/0222745) discloses a method that includes creating a metamodel based on domain knowledge to represent a type of object and/or relationship of a data center, using static and dynamic configuration and data analysis techniques to discover topology of elements of the data center and represent the topology as a model that is an instance of the metamodel, using the model to perform analysis of the data center in connection with a specified task, leveraging domain knowledge represented in nodes of the metamodel to guide the analysis in terms of determining guidelines to apply to each node and determining relationships to traverse to continue the analysis, extending the domain knowledge by updating the metamodel upon discovery of additional knowledge for use in improving analysis tasks, and extending the model on-demand using dynamic analysis techniques upon detection of multiple analysis failures (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192